Citation Nr: 1138166	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-23 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for sciatica.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from January 1997 to December 2000.  Although she served during the Persian Gulf War, she did not serve in the Southwest Asia theater of operations.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2009, the Veteran requested a hearing before a decision review officer.  However, in November 2009, she withdrew her request.

In March 2011, the Veteran testified during a videoconference hearing before the undersigned.  

The record was held open for 30 days following the Board hearing to provide the Veteran with additional time and opportunity to submit private medical records.  In April 2011, she submitted the additional evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.





REMAND

The Veteran contends that she has fibromyalgia and sciatica that began during service.  She further contends that her service-connected low back strain and irritable bowel syndrome (IBS), along with the sciatica, are components of her fibromyalgia.

The record shows that the Veteran has been diagnosed with fibromyalgia.  A private chiropractor has opined that the fibromyalgia had its onset in or is related to service.  However, a VA examiner has opined that the fibromyalgia was not caused by or a result of service.  Although both appear to have reviewed pertinent evidence of record, including service treatment records, neither provided a rationale explaining their opinion.  Further, neither considered the Veteran's contention that her low back strain and IBS, along with sciatica, memory and cognitive difficulties, heart palpitations, and headaches, are manifestations of fibromyalgia.  

Given the above, the RO should afford the Veteran a VA examination, with an examiner who has not previously examined the Veteran, to obtain a supplemental opinion as to whether her symptoms of low back strain, IBS, and sciatica, and memory and cognitive difficulties, heart palpitations, and headaches are manifestations of fibromyalgia.

With respect to the sciatica, a February 2010 VA examination report references a nerve conduction study and electromyogram (EMG) of the right lower extremity, conducted the previous month, that showed normal findings.  This report, however, is not of record.  As there is a question of whether the Veteran has sciatica, this report would be critical in this case.  Thus, the RO should associate this report with the claims file.

Additionally, the Veteran has been receiving treatment at the Dorn VA Medical Center (VAMC).  Thus, the RO should obtain updated records of treatment.  In this regard, the record contains treatment notes through December 2009.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the provider who conducted the nerve conduction study and EMG of the right lower extremity noted during the February 2010 VA examination.  After obtaining any needed authorization, attempt to obtain the report of the above testing.

2.  Obtain all records of treatment from the Dorn VAMC since January 2010.

3.  Next, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of her current fibromyalgia.  Her claims file should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's symptoms of low back strain, IBS, sciatica, memory and cognitive difficulties, heart palpitations, and headaches are manifestations of fibromyalgia.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia had its onset in, or is etiologically related to, her active service.

A complete rationale should be given for all opinions and conclusions.  If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

4.  Thereafter, readjudicate the service connection claims.  If any the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

